Citation Nr: 1523147	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the claim had previously been denied in a May 2009 rating decision by the Togus RO in Augusta, Maine because the Veteran failed to report for a VA examination.  The Veteran subsequently reported his willingness to report for a VA examination and the St. Petersburg RO reopened the claim and denied the claim on the merits in the October 2009 rating decision on appeal.  In accordance with 38 C.F.R. § 3.156(b), the Board will also address the claim on a de novo basis. 

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   
 

REMAND

The Veteran contends that he has PTSD due to two personal assaults that occurred while he was in service.  In the first incident in July 1996, he received blows to the face for which he received treatment in July 1996, and the second was an attack by several Turkish nationals in 1998, in which he received injuries requiring treatment in a hospital in Germany.  The Veteran has submitted buddy statements supporting these incidents and treatment received.  The Veteran has received mental health care at VA medical centers in New York City, New York, and Orando, Florida.  While PTSD has been suggested in some treatment records, most treatment records and a consultation evaluation in October 2008 do not provide a confirmed diagnosis of PTSD, but rather show diagnoses of depression and alcohol dependence/abuse.  A possibility of personality changes as long-term sequelae of brain injury was also noted.  

While the Veteran was afforded a VA examination in April 2013 to address claimed PTSD, the examiner did not accept the second assault as a confirmed stressor, and concluded that the Veteran was not exposed to a traumatic event in service to serve as a stressor to support a diagnosis of PTSD.  Newly received evidence, inclusive of the above-noted buddy statements, support the occurrence of the second in-service personal assault in 1998.  Therefore, another VA examination is required.  The examiner must also address whether the Veteran has any other psychiatric disorders related to service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records pertaining to the Veteran's treatment at the VA medical centers in New York City, New York; Orlando, Florida; and Gainesville, Florida.

2.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  This examination should be conducted by an examiner other than the one who conducted the VA examination addressing the Veteran's PTSD in April 2013.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is etiologically related to service, to include the alleged personal assaults in 1996 and 1998.

For the purposes of the examination, the examiner should assume that the alleged in-service assaults in 1996 and 1998 occurred.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

